        Case 2:20-cv-00228-EFB Document 12 Filed 07/16/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERT MAURICIO PENATE,                            No. 2:20-cv-0228-EFB P
11                        Plaintiff,
12            v.                                         ORDER
13    H. ZHOU,
14                        Defendant.
15

16          Plaintiff proceeds without counsel in an action brought under 42 U.S.C. § 1983. He

17   requests an additional sixty day extension of time to file his amended complaint in accordance

18   with the court’s April 22, 2020 order.

19          Plaintiff’s request (ECF No. 11) is granted and he has 60 days from the date this order is

20   served to file his amended complaint. As plaintiff was previously informed (ECF No. 10), the

21   amended complaint need not be overly detailed. It must include a short and plain statement of the

22   facts giving rise to plaintiff’s claims. It must also clearly identify each defendant, state what each

23   defendant did to violate his rights, and include a request for relief. It should not contain legal

24   citations and does not need to include any other documents, exhibits or other forms of evidence.

25          So ordered.

26   Dated: July 16, 2020.

27

28
